





AMENDMENT NO. 1 TO
FORBEARANCE AGREEMENT


This AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT (this "Agreement") is entered into
as of June 23, 2017 by and among Fenix Parts, Inc., a Delaware corporation (the
"U.S. Borrower"), Fenix Parts Canada, Inc., a Canadian corporation (the
"Canadian Borrower" and, together with the U.S. Borrower, the "Borrowers" and
individually a "Borrower"), the direct and indirect Subsidiaries of U.S.
Borrower party to this Agreement, as U.S. Guarantors, the direct and indirect
Subsidiaries of Canadian Borrower party to this Agreement, as Canadian
Guarantors, the Lenders party hereto and BMO Harris Bank N.A., as Administrative
Agent.
R E C I T A L S:
WHEREAS, Borrowers, Guarantors, Lenders and Administrative Agent are parties to
that certain Amended and Restated Multicurrency Credit Agreement, effective as
of December 31, 2015 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement");
WHEREAS, Borrowers, Administrative Agent and Lenders are parties to that certain
Forbearance Agreement dated as of March 27, 2017 (as amended, supplemented or
otherwise modified from time to time, the "Forbearance Agreement");
WHEREAS, Borrowers have requested that Administrative Agent and Lenders agree to
amend the Forbearance Agreement in certain respects; and
WHEREAS, Administrative Agent and Lenders are willing to agree to amend the
Forbearance Agreement on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
Section 1.
DEFINITIONS

A.Interpretation. All capitalized terms used herein (including the recitals
hereto) will have the respective meanings ascribed thereto in the Forbearance
Agreement or, if not defined therein, the Credit Agreement unless otherwise
defined herein. The foregoing recitals, together with all exhibits attached
hereto, are incorporated by this reference and made a part of this Agreement.
Unless otherwise provided herein, all section and exhibit references herein are
to the corresponding sections and exhibits of this Agreement.
Section 2.ACKNOWLEDGMENTS
A.Acknowledgment of Obligations. Each Borrower hereby acknowledges, confirms and
agrees that as of the open of business on June 22, 2017, 2017, (a) Borrowers are
indebted to Lenders in respect of the U.S. Revolving Loans in the principal
amount of $11,815,000.00 (without giving effect to any capitalization of
interest), (b) Borrowers are indebted to Lenders in respect of the Canadian
Revolving Loans in the principal amount of $915,279.95 (without giving effect to
any capitalization of interest), (c) Borrowers are indebted to Lenders in
respect of the Term Loan in the aggregate principal amount of $8,750,000.00
(without giving effect to any capitalization of interest), and (d) Borrowers are
indebted to Lenders in respect of the L/C Obligations in the principal amount of
$7,025,000.00. Each Borrower hereby acknowledges, confirms and agrees that all
such Loans, together with interest accrued and accruing thereon, and all fees,





--------------------------------------------------------------------------------





costs, expenses and other charges now or hereafter payable by any Borrower to
Lenders under the terms of the Credit Agreement and the other Loan Documents,
are unconditionally owing by Borrowers to Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever. Each Borrower
acknowledges that, as a result of the Specified Defaults, and in accordance with
Section 2.10 of the Credit Agreement, Borrowers are, at the election of
Administrative Agent, obligated to pay interest with respect to Loans and
Reimbursement Obligations, from and after June 30, 2016, at a per annum rate of
2.0% in excess of the otherwise applicable interest rate ("Default Rate
Interest") and that, subject to Section 3.2(c) of the Forbearance Agreement,
such Default Rate Interest is payable on demand of Administrative Agent;
provided, however, if the Obligations are indefeasibly paid in full, in cash,
and the Commitments are terminated, on or before August 31, 2017, Administrative
Agent and Lenders agree that they shall not demand, and shall be deemed to have
waived, payment of such Default Rate Interest with respect to the Specified
Defaults.
B.Acknowledgment of Security Interests. Each Loan Party hereby acknowledges,
confirms and agrees that Administrative Agent has, and will continue to have,
valid, enforceable and perfected first-priority continuing liens upon and
security interests in the Collateral heretofore granted to Administrative Agent,
for the benefit of Administrative Agent and Lenders, pursuant to the Credit
Agreement and the Loan Documents or otherwise granted to or held by
Administrative Agent, for the benefit of Administrative Agent and Lenders.
C.Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms and
agrees that: (a) this Agreement constitutes a Loan Document, (b) each of the
Credit Agreement and the other Loan Documents to which it is a party has been
duly executed and delivered to Administrative Agent by such Loan Party, and each
is and will remain in full force and effect as of the date hereof except as
modified pursuant hereto, (c) the agreements and obligations of such Loan Party
contained in such documents and in this Agreement constitute the legal, valid
and binding Obligations of such Loan Party, enforceable against it in accordance
with their respective terms, and such Loan Party has no valid defense to the
enforcement of such Obligations, (d) Administrative Agent and Lenders are and
will be entitled to the rights, remedies and benefits provided for under the
Credit Agreement, the Forbearance Agreement and the other Loan Documents and
applicable law and (e) each Loan Party shall comply with all limitations,
restrictions or prohibitions that would otherwise be effective or applicable
under the Credit Agreement, the Forbearance Agreement or any of the other Loan
Documents during the continuance of any Event of Default, and except to the
extent expressly provided otherwise in this Agreement, any right or action of
any Borrower set forth in the Credit Agreement, the Forbearance Agreement or the
other Loan Documents that is conditioned on the absence of any Event of Default
may not be exercised or taken as a result of the Existing Defaults.
D.Acknowledgment of Default. Each Loan Party hereby acknowledges and agrees that
the Specified Defaults have occurred and are continuing (or will occur and be
continuing), each of which constitutes (or shall constitute) an Event of Default
and entitles Administrative Agent and Lenders to exercise their rights and
remedies under the Credit Agreement and the other Loan Documents, applicable law
or otherwise. Each Loan Party represents and warrants that as of the date
hereof, no Events of Default exist other than the Specified Defaults. Each Loan
Party hereby acknowledges and agrees that Administrative Agent and Lenders have
the exercisable right to declare the Obligations to be immediately due and
payable under the terms of the Credit Agreement and the other Loan Documents.
Each Loan Party acknowledges that Lenders are no longer obligated to make any
disbursements of the Revolving Loan.
Section 3.AMENDMENTS TO FORBEARANCE AGREEMENT
In reliance upon the representations and warranties of Borrowers set forth in
Section 4 below and subject to the conditions to effectiveness set forth in
Section 5 below, the Forbearance Agreement is hereby amended as follows:
A.Exhibit A to the Forbearance Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A attached to this Agreement.





--------------------------------------------------------------------------------





B.Section 1.2 of the Forbearance Agreement is hereby amended by inserting the
following defined term in the appropriate alphabetical order:
"Brown Obligations" means the obligations owed by Fenix Parts, Inc. to Larry
Brown and Stephen Brown in the approximate amount of $1,750,000.
C.Section 1.2 of the Forbearance Agreement is hereby amended by restating the
definition of Forbearance Period as follows:
"Forbearance Period" means the period commencing on the date hereof and ending
on the date which is the earliest of (i) at the election of Administrative
Agent, the occurrence or existence of any Event of Default, other than the
Specified Defaults; (ii) August 31, 2017; or (iii) the occurrence of any
Termination Event.


D.Section 5.5 of the Forbearance Agreement is hereby amended and restated in its
entirety as follows:
5.5    Minimum Liquidity. Loan Parties will not permit the Actual Liquidity less
the additional Revolving Loans advanced during the Forbearance Period and
outstanding at such time plus any amounts remitted to Administrative Agent
during the Forbearance Period pursuant to Section 5.6 to be (a) less than
$150,000.00 for the period from March 31, 2017 to April 14, 2017, (b) less than
$500,000.00 for the period from April 15, 2017 to May 12, 2017 or (c) less than
$325,000 for the period from May 13, 2017 and thereafter during the Forbearance
Period; provided, that, for the purposes of determining Loan Parties' compliance
with this Section, payments made by Loan Parties in compliance with Section 8.2
of this Agreement and not included in the Budget shall be disregarded for
purposes of determining Actual Liquidity.
E.Effective as of March 27, 2017, Section 5.7 of the Forbearance Agreement is
hereby amended and restated in its entirety as follows:
5.7    Interest Payments. Notwithstanding the definition of "Interest Payment
Date" as set forth in the Credit Agreement and Section 2.4 of the Credit
Agreement, during the Forbearance Period, Loan Parties agree that (x) the
Interest Payment Date for each Eurodollar Loan will be the last day of each
Interest Period with respect to such Eurodollar Loan and on the maturity date,
and (y)(i) all interest accrued on the Eurodollar Loans otherwise payable on the
Interest Payment Dates occurring during the Forbearance Period will be paid in
kind and added to the outstanding principal balance of the Term Loans on such
date, (ii) all interest accrued on the Base Rate Loans otherwise payable on
March 31, 2017 and June 30, 2017 will be paid in kind and added to the
outstanding principal balance of the Term Loans on such date and (iii) all
interest accrued on the Canadian Prime Rate Loans otherwise payable on March 31,
2017 and June 30, 2017 will be paid in kind and added to the outstanding
principal balance of the Term Loans on such date. Amounts which have been added
to the outstanding principal balance of the Term Loans pursuant to the foregoing
subclause (y) shall thereafter bear interest in accordance with Section 2.4 and
otherwise be treated as part of the outstanding principal balance of the Term
Loans for all purposes under the Credit Agreement and the other Loan Documents.
F.Section 5.8 of the Forbearance Agreement is hereby amended and restated in its
entirety as follows:
5.8    Term Loan Payment. Notwithstanding the provisions of Section 2.8(a) of
the Credit Agreement, the scheduled principal payments of $250,000 on the Term
Loans otherwise payable on each of March 31, 2017 and June 30, 2017 will instead
be due and payable on the date that the Forbearance Period terminates or
expires.





--------------------------------------------------------------------------------





G.A new Section 5.16 of the Forbearance Agreement is hereby added as follows:
5.16    Brown Obligations. It will constitute an Event of Default under this
Agreement, the Credit Agreement and the other Loan Documents if (a) any holder
of the Brown Obligations exercises any rights or remedies against any Loan Party
with respect to the Brown Obligations, (b) any Loan Party makes any payment or
principal or interest with respect to the Brown Obligations, or (c) any Loan
Party provides collateral to secure the Brown Obligations.
H.A new Section 5.17 of the Forbearance Agreement is hereby added as follows:
5.17    Payment of Accrued Costs and Expenses. In accordance with Section
11.4(a) of the Credit Agreement, Loan Parties agree to reimburse Administrative
Agent, no later than July 28, 2017, for all accrued legal fees and expenses
invoiced to Administrative Agent on or prior to June 23, 2017.
Section 4.
REPRESENTATIONS AND WARRANTIES

Each Loan Party hereby represents, warrants and covenants as follows:
A.Representations in the Credit Agreement and the Other Loan Documents. Each of
the representations and warranties made by or on behalf of each Loan Party to
Administrative Agent or any Lender in the Credit Agreement, the Forbearance
Agreement or any of the other Loan Documents was true and correct when made, and
is, except for the Specified Defaults, true and correct on and as of the date of
this Agreement with the same full force and effect as if each of such
represent-ations and warranties had been made by each Loan Party on the date
hereof and in this Agreement.
B.Binding Effect of Documents. This Agreement has been duly authorized, executed
and delivered to Administrative Agent and Lenders by each Loan Party, is
enforceable in accordance with its terms and is in full force and effect.
C.No Conflict. The execution, delivery and performance of this Agreement by each
Loan Party will not violate any requirement of law or contractual obligation of
any Loan Party and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues.
Section 5.CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT
The effectiveness of the terms and provisions of this Agreement (other than the
terms and provisions of Sections 2 and 6, which will be effectively immediately
upon the execution of this Agreement) is subject to the following conditions
precedent:
(a)Administrative Agent's receipt of this Agreement, duly authorized, executed
and delivered by each Loan Party; and
(b)Administrative Agent's receipt of a letter agreement that amends the Fee
Letter, duly authorized, executed and delivered by each Loan Party and in form
and substance acceptable to Administrative Agent.
Section 6.MISCELLANEOUS
A.Continuing Effect of Credit Agreement. Except as modified pursuant hereto, no
other changes or modifications to the Credit Agreement, the Forbearance
Agreement or any other Loan Document are intended or implied by this Agreement
and in all other respects the Credit Agreement, the Forbearance Agreement and
the other Loan Documents hereby are ratified and reaffirmed by all parties
hereto as of the date hereof. To the extent of any conflict between the terms of
this Agreement, the Credit Agreement, the Forbearance Agreement and the other
Loan Documents, the terms of this Agreement will govern and control. The Credit
Agreement, the Forbearance Agreement and this Agreement will be read and
construed as one agreement.
B.Costs and Expenses. In addition to, and without in any way limiting, the
obligations of Borrowers set forth in Section 11.4 of the Credit Agreement, each
Borrower absolutely and unconditionally





--------------------------------------------------------------------------------





agrees to pay to Administrative Agent, on demand by Administrative Agent at any
time, whether or not all or any of the transactions contemplated by this
Agreement are consummated: all reasonable fees, costs and expenses incurred by
Administrative Agent and any of its directors, officers, employees or agents
(including, without limitation, reasonable fees, costs and expenses incurred of
any counsel to Administrative Agent), regardless of whether Administrative Agent
or any such other Person is a prevailing party, in connection with (a) the
preparation, negotiation, execution, delivery or enforcement of this Agreement,
the Credit Agreement, the Forbearance Agreement, the other Loan Documents and
any agreements, documents or instruments contemplated hereby and thereby, and
(b) any investigation, litigation or proceeding related to this Agreement, the
Credit Agreement, the Forbearance Agreement or any other Loan Document or any
act, omission, event or circumstance in any matter related to any of the
foregoing.
C.Further Assurances. At Borrowers' expense, the parties hereto will execute and
deliver such additional documents and take such further action as may be
reasonably requested by Administrative Agent in order to effectuate the
provisions and purposes of this Agreement.
D.Successors and Assigns; No Third-Party Beneficiaries. This Agreement will be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns. No Person other than the parties hereto and,
in the case of Sections 6.6 and 6.7 hereof, the Releasees, shall have any rights
hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights (other than the rights of the Releasees under Sections 6.6
and 6.7 hereof) are hereby expressly disclaimed.
E.Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases of each Loan Party made in this Agreement or
any other document furnished in connection with this Agreement will survive the
execution and delivery of this Agreement and the Forbearance Period, and no
investigation by Administrative Agent or any Lender, or any closing, will affect
the representations and warranties or the right of Administrative Agent and
Lenders to rely upon them.
F.Release.
(a)In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower and each Guarantor,
on behalf of itself and its successors and assigns, and its present and former
members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (each Borrower, each Guarantor and all
such other Persons being hereinafter referred to collectively as the "Releasing
Parties" and individually as a "Releasing Party"), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges
Administrative Agent, each Lender, and each of their respective successors and
assigns, and their respective present and former shareholders, members,
managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Administrative Agent, Lenders and all such other Persons being
hereinafter referred to collectively as the "Releasees" and individually as a
"Releasee"), of and from any and all demands, actions, causes of action, suits,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which any Releasing Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the date of this Agreement, for or on account of, or in
relation to, or in any way in connection with this Agreement, the Credit
Agreement, the Forbearance Agreement, any of the other Loan Documents or any of
the transactions hereunder or thereunder. Releasing Parties hereby represent to
the Releasees that they have not assigned or transferred any interest in any
Claims against any Releasee prior to the date hereof.
(b)Each Borrower and each Guarantor understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense to any
Claim and may be used as a





--------------------------------------------------------------------------------





basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c)Each Borrower and each Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered will affect in any manner the final, absolute and unconditional
nature of the release set forth above.
G.Covenant Not to Sue. Each Releasing Party hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Releasing Party pursuant to Section 6.6 above. If any Releasing Party violates
the foregoing covenant, each Loan Party, for itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.
H.Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable will not impair or invalidate the
remainder of this Agreement.
I.Reviewed by Attorneys. Each Loan Party represents and warrants to
Administrative Agent and Lenders that it (a) understands fully the terms of this
Agreement and the consequences of the execution and delivery of this Agreement,
(b) has been afforded an opportunity to discuss this Agreement with, and have
this Agreement reviewed by, such attorneys and other persons as such Loan Party
may wish, and (c) has entered into this Agreement and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Agreement nor the other documents
executed pursuant hereto will be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Agreement and the other documents executed pursuant hereto or in
connection herewith.
J.Disgorgement. If Administrative Agent or any Lender is, for any reason,
compelled by a court or other tribunal of competent jurisdiction to surrender or
disgorge any payment, interest or other consideration described hereunder to any
person because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by Administrative Agent or
such Lender, and Loan Parties will be liable to, and will indemnify, defend and
hold Administrative Agent or such Lender harmless for, the amount of such
payment or interest surrendered or disgorged. The provisions of this Section
will survive repayment of the Obligations or any termination of the Credit
Agreement or any other Loan Document.
K.Tolling of Statute of Limitations. Each and every statute of limitations or
other applicable law, rule or regulation governing the time by which
Administrative Agent must commence legal proceedings or otherwise take any
action against any Borrower or any Guarantor with respect to any Specified
Default or breach or default that exists on or prior to the expiration or
termination of the Forbearance Period and arises under or in respect of the
Credit Agreement, the Forbearance Agreement or any other Loan Document shall be
tolled during the Forbearance Period. Each Borrower and each Guarantor agrees,
to the fullest extent permitted by law, not to include such period of time as a
defense (whether equitable or legal) to any legal proceeding or other action by
Administrative Agent in the exercise of its rights or remedies referred to in
the immediately preceding sentence.
L.Relationship. Each Loan Party agrees that the relationship between
Administrative Agent and Borrowers and between each Lender and Borrowers is that
of creditor and debtor and not that of partners or joint venturers. This
Agreement does not constitute a partnership agreement, or any other association
between Administrative Agent and any Loan Party or between any Lender and any
Loan Party.





--------------------------------------------------------------------------------





Each Loan Party acknowledges that Administrative Agent and each Lender has acted
at all times only as a creditor to Borrowers within the normal and usual scope
of the activities normally undertaken by a creditor and in no event has
Administrative Agent or any Lender attempted to exercise any control over any
Loan Party or its business or affairs. Each Loan Party further acknowledges that
Administrative Agent and each Lender has not taken or failed to take any action
under or in connection with its respective rights under the Credit Agreement,
the Forbearance Agreement or any of the other Loan Documents that in any way or
to any extent has interfered with or adversely affected such Loan Parties'
ownership of Collateral.
M.Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT, THE FORBEARANCE AGREEMENT AND ANY OF
THE OTHER LOAN DOCUMENTS, THIS AGREEMENT, THE CREDIT AGREEMENT, THE FORBEARANCE
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER WILL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS AND AGREES THAT THE
STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY, ILLINOIS WILL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY LOAN PARTY
AND ADMINISTRATIVE AGENT OR ANY LENDER PERTAINING TO THIS AGREEMENT OR THE
CREDIT AGREEMENT, THE FORBEARANCE AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE CREDIT AGREEMENT,
THE FORBEARANCE AGREEMENT OR ANY OF THE LOAN DOCUMENTS; AND FURTHER PROVIDED,
THAT NOTHING IN THIS AGREEMENT WILL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
ADMINISTRATIVE AGENT. EACH LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
LOAN PARTY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH LOAN PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH LOAN
PARTY AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND THAT SERVICE SO MADE
WILL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH BORROWER'S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER THE SAME HAS BEEN POSTED.
N.Waivers.
(a)Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ADMINISTRATIVE AGENT OR ANY
LENDER AND ANY LOAN PARTY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT
OR THE CREDIT AGREEMENT, THE FORBEARANCE AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS RELATED THERETO.
(b)Waivers by Borrowers and Guarantors. Borrowers and Guarantors hereby waive
any rights any Borrower or any Guarantor may have upon payment in full of the
Obligations to require Administrative Agent to terminate its security interest
in the Collateral, other collateral or in any other property





--------------------------------------------------------------------------------





of any Borrower or any Guarantor until termination of the Credit Agreement in
accordance with its terms and the execution by each Borrower and each Guarantor
of an agreement indemnifying Administrative Agent from any loss or damage
Administrative Agent may incur as the result of dishonored checks or other items
of payment received by Administrative Agent from any Loan Party or any account
debtor and applied to the obligations and releasing and indemnifying, in the
same manner as described in Section 6.6 of this Agreement, the Releasees from
all claims arising on or before the date of such termination. Borrowers and
Guarantors each acknowledge that the foregoing waiver is a material inducement
to Administrative Agent in entering this Agreement and that Administrative Agent
is relying upon the foregoing waiver in its future dealings with Borrowers and
Guarantors.
O.Counterparts. This Agreement may be executed and delivered via facsimile or
email (in .pdf format) transmission with the same force and effect as if an
original were executed and may be executed in any number of counterparts, but
all of such counterparts shall together constitute but one and the same
agreement.
[signatures on following page]




IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.


FENIX PARTS, INC., as U.S. Borrower




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer


FENIX PARTS CANADA, INC., as Canadian Borrower




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer










--------------------------------------------------------------------------------





DON'S AUTOMOTIVE MALL, INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




EISS BROTHER, INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




GARY'S U-PULL IT, INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




GREEN OAK INVESTMENTS LLC, as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer










--------------------------------------------------------------------------------





HORSEHEADS AUTOMOTIVE RECYCLING, INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




LEESVILLE AUTO-WRECKERS, INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




STANDARD AUTO WRECKERS INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




JERRY BROWN, LTD., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer










--------------------------------------------------------------------------------





OCEAN COUNTY AUTO WRECKERS, INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




BUTLER AUTO SALES AND PARTS, INC., as a Guarantor


By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




TRI-CITY AUTO SALVAGE, INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer




2434861 ONTARIO INC., as a Guarantor




By /s/ Kent Robertson
Name Kent Robertson
Title Chief Executive Officer












--------------------------------------------------------------------------------





 
BMO HARRIS BANK N.A., as Administrative Agent and as a Lender




By /s/ Bridget Garvalia
Name Bridget Garavalia
Title Director


BANK OF MONTREAL, as a Lender




By /s/ Helen Alvarez-Hernandez
Name Helen Alvarez-Hernandez
Title Managing Director











EXHIBIT A
to
AMENDMENT NO. 1 TO
FORBEARANCE AGREEMENT
Specified Defaults


Existing Defaults
1.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a Borrowing Base Certificate and related
reports for the fiscal quarter ending June 30, 2016, as required by Section
6.5(a) of the Credit Agreement;



2.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a Borrowing Base Certificate and related
reports for the fiscal quarter ending September 30, 2016, as required by Section
6.5(a) of the Credit Agreement;








--------------------------------------------------------------------------------





3.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a Borrowing Base Certificate and related
reports for the fiscal quarter ending December 31, 2016, as required by Section
6.5(a) of the Credit Agreement;



4.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a copy of the consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries as of the last
day of the fiscal quarter ending June 30, 2016 and the consolidated and
consolidating statements of income, retained earnings, and cash flows of
Borrowers and their Subsidiaries for the fiscal quarter and for the fiscal year
to date period then ended, as required by Section 6.5(b) of the Credit
Agreement;



5.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a copy of the consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries as of the last
day of the fiscal quarter ending September 30, 2016 and the consolidated and
consolidating statements of income, retained earnings, and cash flows of
Borrowers and their Subsidiaries for the fiscal quarter and for the fiscal year
to date period then ended, as required by Section 6.5(b) of the Credit
Agreement;



6.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a copy of the consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries as of the last
day of the fiscal quarter ending December 31, 2016 and the consolidated and
consolidating statements of income, retained earnings, and cash flows of
Borrowers and their Subsidiaries for the fiscal quarter and for the fiscal year
to date period then ended, as required by Section 6.5(b) of the Credit
Agreement;



7.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a written certificate signed by a
Financial Officer of U.S. Borrower to the effect that to the best of such
officer's knowledge and belief no Default or Event of Default has occurred
during the period covered by the financial statements for the period ending June
30, 2016 and setting forth the calculations supporting such statements in
respect of Section 7.11 of the Credit Agreement, as required by Section 6.5(j)
of the Credit Agreement;



8.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a written certificate signed by a
Financial Officer of U.S. Borrower to the effect that to the best of such
officer's knowledge and belief no Default or Event of Default has occurred
during the period covered by the financial statements for the period ending
September 30, 2016 and setting forth the calculations supporting such statements
in respect of Section 7.11 of the Credit Agreement, as required by Section
6.5(j) of the Credit Agreement;



9.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a written certificate signed by a
Financial Officer of U.S. Borrower to the effect that to the best of such
officer's knowledge and belief no Default or Event of Default has occurred
during the period covered by the financial statements for the period ending
December 31, 2016 and setting forth the calculations supporting such statements
in respect of Section 7.11 of the Credit Agreement, as required by Section
6.5(j) of the Credit Agreement;



10.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended June 30, 2016, as required by Section
7.11(b) of the Credit Agreement;








--------------------------------------------------------------------------------





11.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended September 30, 2016, as required by
Section 7.11(b) of the Credit Agreement;



12.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended December 31, 2016, as required by
Section 7.11(b) of the Credit Agreement;



13.
An Event of Default under Section 8.1(a) of the Credit Agreement as a result of
U.S. Borrower's failure to repay the Obligations in the amount by which the
unpaid principal balance of the U.S. Revolving Loans, Swing Loans and U.S. L/C
Obligations outstanding as of June 30, 2016 exceeded the U.S. Borrowing Base as
then determined and computed, as required by Section 2.9(b)(iv) of the Credit
Agreement;



14.
An Event of Default under Section 8.1(a) of the Credit Agreement as a result of
U.S. Borrower's failure to repay the Obligations in the amount by which the
unpaid principal balance of the U.S. Revolving Loans, Swing Loans and U.S. L/C
Obligations outstanding as of September 30, 2016 exceeded the U.S. Borrowing
Base as then determined and computed, as required by Section 2.9(b)(iv) of the
Credit Agreement;



15.
An Event of Default under Section 8.1(a) of the Credit Agreement as a result of
U.S. Borrower's failure to repay the Obligations in the amount by which the
unpaid principal balance of the U.S. Revolving Loans, Swing Loans and U.S. L/C
Obligations outstanding as of December 31, 2016 exceeded the U.S. Borrowing Base
as then determined and computed, as required by Section 2.9(b)(iv) of the Credit
Agreement;



16.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended June 30, 2016, as required by
Section 7.11(c) of the Credit Agreement;



17.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended September 30, 2016, as
required by Section 7.11(c) of the Credit Agreement;



18.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended December 31, 2016, as
required by Section 7.11(c) of the Credit Agreement;



19.
An Event of Default under Section 3.4 of the Forbearance Agreement as a result
of Loan Parties' failure to maintain Actual Liquidity less the additional
Revolving Loans advanced during the Forbearance Period and outstanding at such
time plus any amounts remitted to Administrative Agent during the Forbearance
Period pursuant to Section 5.6 of the Forbearance Agreement of at least $150,000
for the period ending April 7, 2017, as required by Section 5.5 of the
Forbearance Agreement;



20.
An Event of Default under Section 3.4 of the Forbearance Agreement as a result
of Loan Parties' failure to maintain Actual Liquidity less the additional
Revolving Loans advanced during the Forbearance Period and outstanding at such
time plus any amounts remitted to Administrative Agent during the Forbearance
Period pursuant to Section 5.6 of the Forbearance Agreement of at






--------------------------------------------------------------------------------





least $500,000 for the period ending April 21, 2017, as required by Section 5.5
of the Forbearance Agreement;


21.
An Event of Default under Section 3.4 of the Forbearance Agreement as a result
of Loan Parties' failure to maintain Actual Liquidity less the additional
Revolving Loans advanced during the Forbearance Period and outstanding at such
time plus any amounts remitted to Administrative Agent during the Forbearance
Period pursuant to Section 5.6 of the Forbearance Agreement of at least $500,000
for the period ending April 28, 2017, as required by Section 5.5 of the
Forbearance Agreement; and



22.
An Event of Default under Section 3.4 of the Forbearance Agreement as a result
of Loan Parties' failure to maintain Actual Liquidity less the additional
Revolving Loans advanced during the Forbearance Period and outstanding at such
time plus any amounts remitted to Administrative Agent during the Forbearance
Period pursuant to Section 5.6 of the Forbearance Agreement of at least $500,000
for the period ending May 5, 2017, as required by Section 5.5 of the Forbearance
Agreement.



Anticipated Defaults


1.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a written certificate signed by a
Financial Officer of U.S. Borrower to the effect that to the best of such
officer's knowledge and belief no Specified Default has occurred during the
period covered by the financial statements for the period ending March 31, 2017
and setting forth the calculations supporting such statements in respect of
Section 7.11 of the Credit Agreement, as required by Section 6.5(j) of the
Credit Agreement;



2.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended March 31, 2017, as required by Section
7.11(b) of the Credit Agreement;



3.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended June 30, 2017, as required by Section
7.11(b) of the Credit Agreement;



4.
An Event of Default under Section 8.1(a) of the Credit Agreement as a result of
U.S. Borrower's failure to repay the Obligations in the amount by which the
unpaid principal balance of the U.S. Revolving Loans, Swing Loans and U.S. L/C
Obligations outstanding as of March 31, 2017 exceeded the U.S. Borrowing Base as
then determined and computed, as required by Section 2.9(b)(iv) of the Credit
Agreement;



5.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended March 31, 2017, as required
by Section 7.11(c) of the Credit Agreement; and



6.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended June 30, 2017, as required by
Section 7.11(c) of the Credit Agreement.








--------------------------------------------------------------------------------














